Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the Amendment/Arguments filed on March 16, 2022. Claims 1-30 are now pending in the application.
	
Response to Amendment/Arguments
3.	Applicant’s amendment/arguments filed on 03/16/2022, are acknowledged. With respect to the rejections of claims 1-30 under 35 U.S.C. 103, the applicant’s amendment/arguments (see REMARKS, pages 9-12) have been fully considered and are persuasive. Accordingly, the previous office action sent on 12/24/2021 has been withdrawn.

Allowable Subject Matter
4.	Claims 1-30 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
The Applicants’ amendment/arguments in the outstanding response filed 03/16/2022 have been fully appreciated and considered. The prior art of record, considered individually or in combination, fails to fairly show or suggest the claimed apparatus (claim 19) and method (claim 1) for wireless communication, comprising, among other limitations, the novel and unobvious limitations as “receiving, at a repeater ... ; and transmitting, to the serving base station, one or more parameters related to determining a channel quality metric using at least a first metric of the one or more transmitted downlink beams, as measured at the repeater, and at least a second metric of the one or more transmitted uplink beams, as measured at the repeater.” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 2-8 and 20-26.
The prior art of record also fails to fairly show or suggest the claimed apparatus (claim 27) and method (claim 9) for wireless communication, comprising, among other limitations, the novel and unobvious limitations as “transmitting, by a serving base station ...; receiving, from a repeater, one or more parameters related to determining a channel quality metric using at least a first metric of at least one downlink beam of the one or more transmitted downlink beams, as measured at the repeater, and at least a second metric of at least one uplink beam of one or more transmitted uplink beams, as measured at the repeater and transmitted by a downstream node that is served by the serving base station; ... via the repeater.” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 10-18 and 28-30.

5. 	References U.S. 8,600,294; U.S. 9,083,421; U.S. 9,154,250 and WO 2021/007833 are cited because they are put pertinent to improve the communication of relay/repeater in wireless telecommunication network. However, none of references teaches as recited as in above claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


May 11, 2022